Citation Nr: 0512179	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  98-13 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a kidney 
disability.

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to a compensable evaluation for a post-
operative scar, as a residual of exploratory surgery of the 
left kidney.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to November 
1948, August 1950 to November 1951, April 1952 to October 
1953, and August 1955 to December 1956.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1998 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for a kidney disability, asthma, and 
peptic ulcer disease, along with a compensable evaluation for 
a post operative scar, were denied.

In August 2000, the Board issued a decision addressing the 
issues set forth above.  Pursuant to an April 2001 Joint 
Motion for Remand Predicated on the Veterans Claims 
Assistance Act of 2000 (VCAA), the United States Court of 
Appeals for Veterans Claim (Court), issued an April 2001 
Order, vacating the prior Board decision and remanding the 
case to the Board for readjudication.  

Following the Court's remand, the Board issued a Remand in 
February 2002.  The purpose of the action was to clarify as 
to whether the veteran desired the opportunity to present 
testimony and evidence before the Board.  The veteran 
subsequently declined the opportunity and the claim was 
returned to the Board.

After the claim was returned, the Board notified the veteran 
that it was deferring issuing a decision on the merits of the 
claim and instead it would be undertaking additional 
development of those issues pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  The Board notified the veteran that 
once the development had been completed, the veteran would be 
informed of the development, and the Board would issue a 
decision.

Development on the issues never occurred.  Nevertheless, in 
May 2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) issued Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).  In that case, the Federal Circuit Court 
invalidated portions of the Board's development regulation 
package.  The Federal Circuit Court further stated that the 
Board was not allowed to consider additional evidence 
[evidence developed by the Board] without remanding the case 
to the RO for initial consideration and without having a 
waiver by the appellant.  Therefore, in accordance with the 
instructions given by the Federal Circuit Court, the claim 
was remanded to the RO in March 2004.  The purpose of the 
remand was to obtain additional medical information needed 
for adjudication of the veteran's claim.  Also, the claim was 
remanded to obtain clarification from the veteran as to 
whether he was withdrawing his appeal.  The veteran informed 
the RO that he was not withdrawing his claim, and as such, 
the medical information was obtained and has been included in 
the claims folder for review.  

In February 2005, the RO granted service connection for 
asthma and assigned a 10 percent disability evaluation.  As 
this issue was on appeal to the Board, based on the RO's 
actions, the Board finds that this issue is no longer before 
it.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The 
case has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.  

2.  The medical evidence of record does not include current 
diagnoses of peptic ulcer disease or a kidney disability.

3.  The veteran's left flank scar produces no limitation of 
function of the abdomen, it is not tender, and without 
evidence of soft tissue loss or damage, instability, 
ulceration, keloid formation, adherence, or discoloration.




CONCLUSIONS OF LAW

1.  Peptic ulcer disease is not proximately due to or the 
result of the veteran's military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).  

2.  A kidney disorder is not proximately due to or the result 
of the veteran's military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  

3.  The criteria for a compensable disability rating for a 
scar of the left flank have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.118, 
Diagnostic Code 7805 (2001, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claims addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims involving service connection by means of the 
discussions in the original rating decision, the statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the Board's various actions.  Specifically, in 
those documents, the appellant has been told that he needed 
to submit evidence supporting his assertions that he was 
actually suffering from the claimed disabilities and that the 
disabilities were related to or caused by his military 
service and/or a service-connected disability.  Also, the 
veteran was made aware of the information he needed to 
present in order to prove that his service-connected scar 
warranted a compensable evaluation.  The Board notes that the 
Court specifically remanded the claim for the purpose of 
ensuring that the veteran was informed of these items.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA in October 2002 and again in September 2004, which 
spelled out the requirements of the VCAA and what the VA 
would do to assist the veteran.  The VA also informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran has undergone 
numerous physical examinations during the course of this 
appeal in order to determine whether the veteran has a 
ratable disability.  Moreover, an etiological examination and 
opinion has been obtained in order to determine whether the 
claimed disabilities are related to the veteran's military 
service or to a service-connected disorder.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's various disabilities.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  In 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issues discussed on appeal was harmless error.  In a 
letters to the veteran, October 2002 and again in September 
2004, along with the SOC and the SSOCs, the RO informed him 
of what information he needed to establish entitlement to 
service connection and an increased evaluation.  The veteran 
was further told that he should send to the RO information 
describing additional evidence or the evidence itself.  The 
letters satisfy the VCAA content-complying notice.  The 
claimant and his attorney have been provided with every 
opportunity to submit evidence and argument in support of the 
veteran's claims and to respond to VA notices.  Therefore, to 
decide the issues addressed in this decision would not be 
prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claims.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, an SOC, the SSOCs, and the accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, an SOC, and SSOCs, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Service medical records do not show that the veteran had a 
kidney disability during active service.  Examination reports 
from January 1944, May 1946, May 1948, November 1948, and 
August 1950 show that his genito-urinary system was within 
normal limits.  These reports are silent for any disease or 
injury of the kidneys.  

In October 1950 the veteran complained of a 2-3 year history 
of chronic pain over both kidneys and nocturia 3-4 times a 
night.  He also reported a one-year history of frequent 
urination 6-10 times a day with occasional hesitancy.  
Despite his complaints, the medical record is silent for any 
dysuria, pyuria, or hematuria.  Although, moderate bilateral 
costovertebral tenderness and pain on abdominal palpation was 
revealed on examination, intravenous pyelogram (IVP) showed 
excellent renal function with an entirely normal 
architecture.  The medical record indicates that there was no 
obstructive uropathy and no renal disease.  Similarly, x-ray 
findings of the abdomen did not show any abnormality.

Subsequently, in March 1951, the veteran reported to sick 
call with complaints of low back pain, stomach aches, and 
recent nocturia of 6-8 times a night.  His chest was clear.  
Urinalysis was within normal limits.  X-ray studies revealed 
that his right kidney shadow was normal in size, shape, and 
position.  Following, IVP revealed a normal right half of the 
right kidney; however, the left half was partially obscured 
by gas and bowel contents.  The medical record indicates that 
"for the most part" the kidney was normally outlined and 
there was no calculus in the path of the genito-urinary tree.

Examination reports in October 1951, April 1952, October 
1953, July 1955, and August 1955 indicate that the veteran 
had a normal genito-urinary system.

An October 1955 medical record indicates that the veteran 
reported to sick bay with complaints of pain in his kidney 
and lower abdominal region.  He claimed that his urination 
revealed red urine.  Hematuria was diagnosed.  In March 1956 
the veteran underwent a urologic study.  A surgical 
exploration failed to reveal any pathology.  IVP revealed a 
normal functioning upper urinary tract.

With respect to the veteran's claim involving peptic ulcer 
disease, a June 1952 sick call record indicates that the 
veteran was to be checked for stomach ulcers; however, no 
chronic disability or diagnosis is indicated.  The veteran 
was treated with an elixir.  Subsequent medical examinations 
conducted in October 1953, July 1955, and August 1955, are 
silent for any treatment, complaint or diagnosis of peptic 
ulcer disease.

Service connection for a post operative scar, as a residual 
of a left kidney exploratory surgery, was established by 
means of a February 1958 rating action as service medical 
records indicate that the veteran had exploratory surgery 
while on active duty.  A noncompensable disability rating was 
assigned effective January 1, 1957, the day after the veteran 
separated from active duty.

In 1997, the veteran, through his accredited representative, 
submitted a claim for benefits with the VA.  He asked for an 
increased evaluation for his residual scar.  He also asked 
that service connection be granted for peptic ulcer disease 
and an unnamed kidney disorder.  The RO initially denied the 
veteran's claim noting that the veteran had not submitted any 
documentation showing that the veteran was currently 
suffering from peptic ulcer disease or a kidney disorder, and 
that even if those disorders existed, there was no medical 
evidence etiologically linking them with the veteran's 
military service.  The veteran's increased evaluation claim 
was also denied because the evidence did not show that the 
scar exhibited symptoms and manifestations worthy of a 
compensable evaluation.  

Following the veteran's submission of his notice of 
disagreement, the veteran's available VA medical records were 
obtained and included in the claims file.  The VA medical 
treatment records show current treatment for gastrointestinal 
esophageal reflux disease (GERD), coronary artery disease, 
and pulmonary disease.  However, none of the records suggest 
or insinuate that the veteran now has a kidney disorder, 
disease, or disability.  Additionally, while the veteran does 
suffer from GERD, none of the records etiologically links the 
current disorder with the veteran's military service.  

As a result of the Board's latest Remand, the veteran 
underwent a VA medical examination in December 2004.  The 
examiner examined the veteran's abdomen with respect to the 
scar.  He found a well-healed scar of the left flank with no 
erythema or inflammation.  Tenderness and pain were not 
demonstrated.  The scar was adjudged to be approximately 
seven to eight inches long, and it was not causing limitation 
of motion.  It was not found to be covering an area of 144 
square inches or more.  It was not unstable and there was no 
loss of skin over the scar.  

The examiner further opined that there was no evidence that 
the veteran was suffering from peptic ulcer disease or any 
type of kidney disability.  The examiner added that the 
veteran's serum creatinine test which measured kidney 
function was within normal limits.  The doctor also noted 
that the veteran was suffering from Barrett's esophagus with 
esophagitis; however, he did not specifically state whether 
the Barrett's esophagus with esophagitis was related to the 
history of peptic ulcer disease or with a disability or 
disease the veteran experienced while he was in service.  

I.  Service Connection

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2004), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The veteran's most recent medical records are negative for 
any findings or manifestations indicative of a current kidney 
disorder, disease, or disability.  As reported previously, 
although the veteran has been treated for GERD, he has not 
been specifically treated for peptic ulcer disease.  In 
response to the veteran's assertions, the veteran has 
undergone an examination in order to determine whether the 
veteran has a kidney disorder, as he has claimed.  Upon the 
conclusion of the examination in December 2004, the doctor 
categorically stated that the veteran was not suffering from 
disabilities of the kidneys.  The Board notes also that the 
same doctor stated that although the veteran has a history of 
peptic ulcer disease, he was not currently suffering from 
such a disorder.  

Notwithstanding the assertions made by the VA physician, the 
veteran and his attorney have continued to assert that the 
veteran suffers from a disability of the kidneys, along with 
ulcers, and that they are the result of his service.  
Unfortunately, the veteran's assertions are the only positive 
evidence in support of his claim.  That is, the claims folder 
is negative for any medical evidence, either from a private 
doctor or a government physician, which would indicate that 
the veteran now actually has a disability of the kidneys or 
peptic ulcer disease.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may have experienced frequent urination, a loss of 
appetite, or a darkening of the skin.  He could state, with 
respect to the ulcerous condition, that he suffers from 
indigestion or gas.  However, he is not competent to say that 
he has a kidney disorder or a peptic ulcer disorder.  In 
other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the appellant has presented no competent 
medical evidence showing a current disability of the kidneys 
or peptic ulcer disease.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v 
Derwinski, 3 Vet. App. 223, 225 (1992).  Since there are no 
disabilities, service connection is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

II.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the issue currently 
before the Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned as a result of the 
original grant of service connection, and the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

A noncompensable evaluation has been assigned for a scar of 
the left flank pursuant to the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Code 7805.  38 C.F.R. Part 4 (2001) 
and (2004).  During the pendency of the veteran's appeal, 
VA's Schedule for Rating Disabilities was amended.  By 
regulatory amendment, effective July 31, 2002, changes were 
made to the schedular criteria for evaluating skin 
disabilities, as set forth in 38 C.F.R. §§ 4.118 (2001).  See 
67 Fed. Reg. 49596- 49599 (2002).  The veteran is entitled to 
the application of the version of the regulation that is more 
favorable to him from the effective date of the new criteria, 
but only the former criteria are to be applied for the period 
prior to the effective date of the new criteria.  VAOPGCPREC 
3-2000 (April 10, 2000), published at 65 Fed. Reg. 33,422 
(2000).  In pertinent part, these new regulations are not so 
different from the old as to require special development to 
prevent prejudice to the veteran.  

Under the regulations in effect prior to July 31, 2002, 
disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight or a 
10 percent evaluation if the disfigurement is moderate.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2001).  Superficial 
scars warrant a 10 percent evaluation if they are poorly 
nourished and subject to repeated ulceration or if they are 
tender and painful on objective demonstration.  Scars may 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805 (2001).

The revised Diagnostic Code 7800 provides that disfigurement 
of the head, face, or neck, where shown by one characteristic 
of disfigurement warrants a 10 percent rating.  Note (1) 
provides that the eight characteristics of disfigurement are:  
scar five or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Note (2) states:  
Rate tissue loss of the auricle under Diagnostic Code 6207 
(loss of auricle) and anatomical loss of the eye under 
Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.  Note (3) states to take into consideration 
unretouched color photographs when evaluating under these 
criteria.  67 Fed. Reg. 49,596 (July 31, 2002), (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7800).

In the present case, the veteran has a linear surgical scar 
on the left flank.  However, the most recent VA examination 
report along with the medical treatment records fail to 
mention any treatment for or complaints involving the scar.  
Moreover, they are negative for subjective complaints for the 
left flank scar.  It has been repeatedly shown to be well-
healed, nonpainful, not subject to ulcerations, and it has 
not limited the function of the abdomen, flank, or trunk.  

The Board will evaluate the scar under both old and new 
diagnostic criteria and will individually apply those 
criteria more advantageous.  Where the criteria is lacking, 
i.e., the measurement is incomplete, the Board will infer 
that the basic criteria has been met.

Because the Board is individually analyzing the criteria and 
applying that most favorable, and because the Board is 
inferring the basic criteria is met where the evidence does 
not so provide, the Board finds that evaluating the veteran's 
scar under the new criteria does not render the veteran 
unaware of any issues of which he would have required notice 
in order to submit evidence, argument, or testimony.

According to the notes in the new criteria under Diagnostic 
Codes 7801 and 7802, scars in widely separated areas, as on 
two or more extremities or on anterior or posterior surfaces 
of the extremities or trunk will be rated separately.  In 
addition, deep scars are defined in a note following 
Diagnostic Code 7801 as associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2004).

After reviewing the evidence, the Board finds that the 
criteria have not been met for a 10 percent evaluation under 
Diagnostic Code 7801, 7802, 7803, 7804, and 7805 (2002-2003) 
for the veteran's residual scar.  It is not hypersensitive, 
or particular tender to the touch.  Moreover, the scar 
appears to be superficial, not deep, and it is not associated 
with underlying soft tissue damage.  Similarly, it is not 
adherent, and there is no sign of underlying tissue loss.  
Also, the scar does not approach the area size needed for a 
compensable evaluation.  Hence, for the above reasons, the 
Board finds that the criteria for a compensable evaluation 
for a scar of the left flank have not been met.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected left flank scar as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) are not met.




ORDER

Service connection for a kidney disability is denied.

Service connection for peptic ulcer disease is denied.  

A compensable evaluation for a post-operative scar, as a 
residual of exploratory surgery of the left kidney, is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


